Citation Nr: 1535976	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  03-29 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE


Entitlement to service connection for depression, to include as secondary to service-connected hypertension.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran served on active duty from February 1986 to November 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2003, the Veteran testified before a Decision Review Officer at the RO.

In December 2006, the Veteran testified at a Travel Board Hearing.  The Board recognizes that this hearing transcript has numerous inaudible portions.  In an August 2007 written brief presentation, the Veteran's representative at that time acknowledged that many of the remarks made at the hearing were inaudible.  However, the Veteran indicated that he did not wish to have another hearing.

In October 2007, April and November 2013, and November 2014, the Board remanded the claim for further development.


FINDING OF FACT

The most probative evidence indicates that the Veteran's depression is not related to service or to his service-connected hypertension.


CONCLUSION OF LAW

The requirements for establishing service connection for depression have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2002, November 2004 and June 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent June 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The appellant has not referred to any additional, unobtained, relevant, available evidence

VA examinations were obtained in June 2002, June 2011, June 2013, February 2014 and in March and June 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the earlier reports were deemed by the Board to be partially inadequate, the Board remanded the matter several times to ensure a fair evaluation of the Veteran's claims. Following the additional development, the Board finds that the VA opinions obtained in March and June 2015 are adequate, as they are predicated on a reading of the service and post-service medical records in the Veteran's claims file and take into consideration the Veteran's competent lay statements regarding the onset, frequency and severity of his disability and its history.  There is adequate medical evidence of record to make a determination in this case.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 



Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran is seeking service connection for depression as secondary to his service-connected hypertension.  Specifically, he has alleged that his depression is secondary to various medications he takes to manage his hypertension.

The Veteran has a current diagnosis of depression.

In an October 2002 VA treatment record, it was noted that the Veteran's blood pressure medication had to be adjusted again.  The Veteran reported that it was a real struggle to manage his blood pressure and to "avoid becoming depressed by the difficulty, the risk involved in his hypertension and the effects of his medications."  The examiner remarked that at this point, the Veteran's hypertension appeared to be a much more significant source of depression than any post-substance abuse reaction."  A subsequent October 2002 VA treatment record reflects that the Veteran reported feeling discouraged that his blood pressure fluctuates and that he continued to have side effects of coughing and headaches from medication.

In the October 2007 remand, the Board determined that it was unclear whether a June 2002 VA examiner had reviewed the claims folder in opining that the Veteran's depression was not caused by hypertension. 

In the April 2013 remand, the Board found that a June 2011 VA examiner failed to follow the prior remand orders by not adequately addressing the Veteran's claim under a theory of direct service connection or secondary service connection.  The claim was remanded for further VA examination.

In June 2013, the Veteran underwent VA examinations and opinions by two different examiners.  A VA psychologist continued to opine that the Veteran's depression began prior to service and in providing a rationale, referenced the previous examination report in which the Veteran indicated a history of depression prior to service.  The examiner opined that the Veteran's depression was not a result of his hypertension since the depression existed prior to military service and the examiner did not know of any body of research that indicated a physiological causal relationship between hypertension and depression.  The examiner also opined that the depressive disorder was not aggravated by the Veteran's hypertension as there is no significant available evidence to suggest that the hypertension in and of itself has exacerbated the Veteran's depression beyond its natural course. 

In the November 2013 remand, the Board found that this examination report was inadequate as the examiner primarily referenced the Veteran's previously recorded belief that his depression began prior to service in rendering a negative direct service connection opinion and cited to general research in rendering negative secondary service connection opinions.  Therefore, the Board remanded the claim to the June 2013 VA psychologist to provide further clarification on the issue on both a direct incurrence and secondary service connection basis. 

In addition, a separate June 2013 VA examination was conducted by a VA physician who concluded that the Veteran's depression was not caused or worsened by medications prescribed for his hypertension.  The Board found that this examination report was also inadequate.  Specifically, the Board noted that the Veteran is not only alleging that any one hypertension medication is directly causing his depression, but rather that the aggregate effect of taking several medications and various side effects (headaches, coughing, etc.) in order to control his hypertension is adding to his depression.  

In its November 2013 remand, the Board requested that the June 2013 VA physician provide a more detailed rationale as to matters discussed above, and provide an opinion as to whether the aggregate effect of medications and symptoms from hypertension has caused a permanent increase in severity in the Veteran's depression. 

VA opinions were obtained in December 2013 from the same VA psychologist and in February 2014 from the same VA physician who authored the June 2013 examination reports referenced above.  In the December 2013 examination report, the VA psychologist essentially stated that no changes were necessary to the opinions that had been provided in the previous examination reports.  In the February 2014 VA examination report, the VA physician continued to provide a negative nexus opinion but did not address the question of whether the aggregate effect of taking several medications in order to control his hypertension was adding to the Veteran's depression.   

The Board last remanded the claim in November 2014 for further VA examination and opinion.

In March 2015, a VA mental disorders examination was conducted by a VA psychologist.  The psychologist opined that it was less likely as not that the Veteran's depression was incurred in or aggravated by his military service.  The examiner noted that the Veteran did not seek mental health treatment until 2002, which is 7 to 8 years after service discharge.  Thus, the examiner felt that it was more likely than not that circumstances other than military service prompted his entering treatment.  In fact, the examiner stated that he entered treatment for long term substance abuse and for residence in the domiciliary as he was homeless.  

The examiner also opined that it was less likely as not that the hypertension caused the Veteran's depression.  In this respect, the examiner noted that VA treatment records dated in 2002 show that the Veteran was feeling depressed and guilty about his situation and the end of a long term relationship.  His mood disorder (depression) was noted to be secondary to substance abuse.  With respect to the October 2002 VA treatment record, the examiner felt that it was one sentence taken out of context from years of mental health medical records and is not consistent with the rest of the record.  The examiner noted that the Veteran's mental health treatment records from 2002 to 2013 show that the primary focus was on his relationship with his daughter (who suffered a stroke in 2013).  At the present examination, the Veteran's emotion and focus continued to be on his daughter's condition and his inability to do more for her and his perceived inadequacy in relationships.      

The examiner opined that it was less likely as not that the hypertension aggravated the Veteran's depression.  In this respect, the examiner noted that mental health progress notes indicated improvement in his depression despite ongoing variability in his blood pressure readings.  

Following a June 2015 examination, the VA examiner concluded that it was not as least as likely as not that the antihypertensive medications taken by the Veteran caused or aggravated his depression.  In this respect, the examiner noted that the Veteran was taking four antihypertensive medications - Amlodipine, Clonidine, Losartan and Metoprolol and that each had potential side effects.  Depression is a less common/rare side effect of Metoprolol but the Veteran was diagnosed and treated for depression prior to taking Metoprolol.  The examiner also noted that a psychologist, in a previous evaluation, did not feel that the depression was worsened taking Metoprolol.  The examiner stated that the other antihypertensives do not have side effects of depression.

In this case, the Board finds that the preponderance of the evidence is against a finding of service connection for depression on both a direct or secondary basis. Initially, the Veteran is first shown to receive mental health treatment in 2002, approximately 7 years following service.  Moreover, the VA psychologist, who provided a more detailed rationale in a March 2015 opinion, opined that the Veteran's depression was not related to service and was not related to or aggravated by his service-connected hypertension.  A June 2015 examiner opined that the medications taken to treat the hypertension did not cause or aggravate the Veteran's hypertension.  The Board finds that the VA examiners opinions constitute probative evidence on the medical nexus question based on review of the Veteran's documented medical history and assertions and physical examination.  The opinions provided clear rationales based on an accurate discussion of the evidence of record. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board is not free to ignore or disregard the medical conclusions of a VA physician, and is not permitted to substitute its own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Veteran is competent, as a lay person, to report symptoms of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions as such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2014).  The specific issue in this case, the relationship between the Veteran's depression and service, to include his service-connected hypertension, is a complex medical issue and thus is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). As a lay person, he does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  
 
Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's depression is related to service, to include as secondary to or aggravated by his service-connected hypertension.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for depression is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


